Name: 2013/582/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the European Institute of Innovation and Technology for the financial year 2011
 Type: Decision
 Subject Matter: EU finance;  budget;  EU institutions and European civil service
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/248 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the European Institute of Innovation and Technology for the financial year 2011 (2013/582/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Institute of Innovation and Technology for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Institute of Innovation and Technology for the financial year 2011, together with the Institutes replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 294/2008 of the European Parliament and of the Council of 11 March 2008 establishing the European Institute of Innovation and Technology (4), and in particular Article 21 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0108/2013), 1. Grants the Director of the European Institute of Innovation and Technology discharge in respect of the implementation of the Institutes budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the European Institute of Innovation and Technology, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 110. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 97, 9.4.2008, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the European Institute of Innovation and Technology for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Institute of Innovation and Technology for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Institute of Innovation and Technology for the financial year 2011, together with the Institutes replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 294/2008 of the European Parliament and of the Council of 11 March 2008 establishing the European Institute of Innovation and Technology (4), and in particular Article 21 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0108/2013), A. whereas the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts of the European Institute of Innovation and Technology (the Institute) for the financial year 2011 are reliable and that the underlying transactions are legal and regular, B. whereas the Institute, which is located in Budapest, was established by Regulation (EC) No 294/2008, C. whereas the Commission granted financial autonomy to the Institute on 8 June 2011, D. whereas 2011 was the Institutes first year that the Court of Auditors published a report on its annual accounts; whereas the audited period runs from 8 June to 31 December 2011, E. whereas the Institutes overall budget for 2011 was EUR 64 294 640, F. whereas grants represent about 90 % of the Institutes budget and their impact on budget execution is, therefore, significant; whereas the Knowledge and Innovation Communities grants (KIC grants) were EUR 56 847 080, G. whereas in accordance with its Foundation Regulation, the Institutes 2011 budget was financed by a subsidy granted by the Union, a contribution granted by the European Free Trade Association (EFTA) countries and a contribution granted by the host Member State, H. whereas the Institute signed a host agreement with the Government of the Republic of Hungary on 23 March 2010, I. whereas at the end of 2011, the Institute recorded a negative budget outturn of EUR 1 824 955,81 (6); whereas the Institute recognises the outturn as a contingent asset; whereas according to the guidelines issued by the accounting services of the Commission, the negative budgetary outturn should not be booked as receivable against the Commission since the amounts carried forward are usually cancelled partially, J. whereas in 2010 and 2011, the Institute and its partner DG, Directorate-General for Education and Culture (DG EAC), worked together to set up the appropriate internal structures and procedures to enable the Institute to manage Union funds in accordance with the principles of sound financial management and to fulfil the minimum conditions for its financial autonomy; whereas those conditions (7) were defined as establishing:  an effective segregation of duties of the authorising officer and the accounting officer,  an operational accounting system enabling the use of the funds to be verified and reflected in Union accounts,  an adequate procedure for payments to ensure sound financial management of Union funds, 1. Welcomes the Court of Auditors report on the annual accounts of the Institute for the financial year 2011; Budgetary and financial management 2. Recalls from the annual accounts that the Institutes overall budget for 2011 amounted to EUR 64 294 640; 3. Acknowledges from the annual accounts that the Institutes budget in 2011, for the period of financial autonomy (June-December), was EUR 9 794 873,70; 4. Takes note from the annual accounts that the Unions contribution was EUR 8 234 873,70 for the period of financial autonomy; notes, furthermore, that that contribution includes EUR 191 433,87 granted by the EFTA countries, a contribution which is collected by the Commission who transfers it to the Institute, together with the Unions subsidy; 5. Recalls that the Institute signed a host agreement with the Government of the Republic of Hungary on 23 March 2010; recalls that according to the agreement, the host Member State undertakes to contribute to the Institutes staff costs to cover the wage costs of 20 employees for five years; notes, furthermore, that the contribution from 2011 is due in five annual instalments of EUR 1 560 000; Accounting system 6. Acknowledges from the annual accounts that on 8 June 2011, the Institute introduced accrual based accounting (ABAC) workflow, the accounting system used by the Commission for budgetary accounting; notes, furthermore, that on 8 June 2011, the contract management system was provided by ABAC contract; 7. Notes from the annual accounts that for general accounting, the Institute implemented SAP on 8 June 2011, which is the system used by the Commission, a system directly linked to ABAC; notes, furthermore, that between 1 January and 7 June 2011, the Institute used the accounting system of its partner DG; 8. Takes note from the annual accounts that from 19 December 2011, the assets management system was provided by ABAC assets; Commitments 9. Observes from the annual accounts (8) that the execution rate for the entire year stands at 97,21 % for commitment appropriations, 83,83 % for payment appropriations and 67,33 % for payments against commitment; 10. Takes note that the execution rate for the period of financial autonomy stands at 92,81 % for commitment appropriations, 24,70 % for payment appropriations against commitment and 11,48 % for payment against the commitment; calls on the Institute to inform the discharge authority of the actions it will take to address this deficiency as the low execution rates show difficulties in budget planning and implementation; 11. Acknowledges that the execution rate of commitments for Title I (Staff Expenditure) for the entire year represents 73,28 % and the execution rate of payments against committed appropriations stands at 92,79 %; 12. Notes that the execution rate of commitments for Title I (Staff Expenditure) for the period of financial autonomy represents 63,36 % and the execution rate of payments against the committed appropriations stands at 88,56 %; calls on the Institute to inform the discharge authority of the actions it will take to address this deficiency as the low execution rates show difficulties in budget planning and implementation; 13. Acknowledges from the annual accounts that the execution rate of commitments for Title II (Operating Expenditure) was 72,41 % at the end of 2011 and that for payment appropriations the execution rate was 47,77 %; calls on the Institute to inform the discharge authority of the actions it will take to address this deficiency as the low execution rates show difficulties in budget planning and implementation; 14. Notes that the execution rate of commitments for Title II (Operating Expenditure) for the period of financial autonomy represents 70,32 % and the execution rate of payments against the committed appropriations stands at 42,13 %; calls on the Institute to inform the discharge authority of the actions it will take to address this deficiency as the low execution rates show difficulties in budget planning and implementation; 15. Takes note that the execution rate of commitments for Title III (Operational Expenditure) for the entire year represents 99,32 % and the execution rate of payments against the committed appropriations stands at 66,39 %; notes, furthermore, that the execution rate of commitments for both KIC grants and the Institutes Foundation stands at 100 % and that the ratio of 66,39 % for payments against commitments for operational expenditure is a result of the fact that no pre-financing payment was executed for the additional grants coming from the second transfer in August; 16. Acknowledges that the execution rate of commitments for Title III (Operational Expenditure) for the period of financial autonomy represents 98,09 % and that the execution rate of payments against the committed appropriations is very low at 3,46 %; calls on the Institute to inform the discharge authority of the actions it will take to address this deficiency as the low execution rates show difficulties in budget planning and implementation; 17. Takes note from the Court of Auditors that grant agreements resulting in payments in 2011 were systematically signed by the Commission (DG EAC) and the Institute after most of the activities had already been implemented; notes, furthermore, that between September and December 2011, the Institute made final payments amounting to EUR 4 200 000 related to three grant agreements that were signed well after the start of activities; calls on the Institute to inform the discharge authority of the actions it will take to address this deficiency as this represents an issue in terms of good financial management; Carry-overs 18. Acknowledges that an amount of EUR 4 500 000 of payment appropriations was carried over on budget line 3 100 (KIC grants) from 2010 to 2011; notes, furthermore, that EUR 3 780 634,25 was paid which amounted to an execution rate of payments against the committed appropriations of 84,01 % at the end of 2011; 19. Takes note that EUR 21 903 441,85 of appropriations were automatically carried over from 2011 to 2012 as follows: 0,97 % for staff expenses, 2,25 % for administrative expenses and the major part of it, 96,79 %, for operational expenses; calls on the Institute to inform the discharge authority of the actions it will take to address this deficiency as the high level of carry-over is at odds with the budgetary principle of annuality; 20. Observes that EUR 3 778 942,31 of payment appropriations was carried over non-automatically from 2011 to 2012, as at the end of 2011, the Institute had several commitments corresponding to obligations duly contracted for which no payment or partial payment was executed in 2011; calls on the Institute to inform the discharge authority the actions it will take to address this deficiency; Recruitment procedures 21. Notes from the Annual Activity Report that by the end of 2011, 40 posts (23 temporary agents and 17 contract agents) were filled, which shows an increase of 66 %, compared to 24 posts filled by the end of 2010; 22. Acknowledges that in addition to the staff increase, a new organisational structure was established in September 2011 to allocate a sufficient number of effectives to reinforce, in particular, administrative and horizontal tasks, budget planning and implementation, human resources management, and accounting and internal audit tasks, thus creating a solid supportive service base for the Institute; 23. Acknowledges from the Annual Activity Report that the new Director joined the Institute on 1 July 2011; 24. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its Resolution of 17 April 2013 (9) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 110. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 97, 9.4.2008, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) Annual accounts 2011, p. 23. (7) Commission Decision C (2009) 10145 of 17 December 2009. (8) Annual accounts 2011, p. 34. (9) Texts adopted, P7_TA(2013)0134 (see page 374 of this Official Journal).